SECONDARY BATTERY AND ASSEMBLY THEREFOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings filed on 11/3/2021 have been accepted by the Examiner.

Specification
Amendments to specification filed on 11/3/2021 have been accepted by the Examiner.

Response to Amendment
In response to communication filed on 11/3/2021:
Claim 6 has been amended; no new matter has been entered.
Previous drawing objections have been withdrawn due to amendment made to Figure 10.
Previous rejection under 35 USC 112(b) has been withdrawn due to amendment made to claim 6.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 6 was rejected under 35 USC 112(b) for being indefinite. 
Applicant’s amendment to claim 6 and further amendment to Figure 10 have overcome the rejection made under 35 USC 112(b). As such, the rejection has been withdrawn. Claims 1-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729